BROWN, Chief Judge,
dissenting.
|,The Dodge truck was added onto Paris Carter’s insurance policy; however, because she did not own the truck, it could not be covered by her policy. A new policy should have been issued in Michael’s name. Deposition evidence was presented in connection with the motion for summary judgment. Mrs. Carter testified that she provided accurate information to the insurance agent concerning her adult son, Michael Tillman. Specifically, Mrs. Carter told the agent that Michael had a job and was living in his own apartment. Mrs. Carter supplied the agent with a copy of the truck’s title. The title identified Michael Tillman as the owner of the vehicle and listed the address of his apartment, which is different than Mrs. Carter’s address. Mrs. Carter further testified that the agent, with whom she had done busi*1015ness with for several years, completed the application and, after completing it, gave it to Mrs. Carter to sign. Mrs. Carter, who is a person of limited education, signed the application as instructed.
Defendant did not present any information from its agent in support of its summary judgment motion. The majority opinion has simply decided that Mrs. Carter and her son are not creditable. Clearly, there exist material fact issues and summary judgment is not appropriate.